Motion Granted; Appeal Dismissed and Memorandum
Opinion filed March 31, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01254-CV
____________
 
LANE VAUGHN, TERRY SELLAND, AND 
FORT PECK OIL AND GAS L.L.C., Appellants
 
V.
 
GULF COAST PROSPECTORS, Appellee
 

 
On Appeal from the 55th District Court District Court
Harris County, Texas
Trial Court Cause No. 2008-74745
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 22, 2010.  On March 25, 2011, appellants
filed an unopposed motion to dismiss the appeal because the case has been
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges, Justices Frost
and Christopher.